Exhibit16.1 GATELY & ASSOCIATES, LLC Certified Public Accountants 1248 Woodridge Court Altamonte Springs, FL 32714 Telephone:407-341-6942 Telefax: 407-540-9612 February 12, 2009 United States Securities and Exchange Commission Division of Corporate Finance 450 Fifth Street, N.W. Washington, D.C. 20549 To Whom It May Concern: We have read Item 4.01 of Form 8-K dated February 12, 2009 of Confederate Motors, Inc. and are in agreement with the statements contained therein.Our review report expressed a going concern.We have no basis to agree or disagree with other statements of the registrant contained in the Form 8-K. Very truly yours, /s/ Gately & Associates, LLC
